Citation Nr: 1032461	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine with neck and bilateral shoulder 
and arm pain, claimed as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the RO which, in part, 
denied the benefits sought on appeal.  

The issue of service connection for the cervical spine disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The Veteran's insulin dependent diabetes is not productive of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider, together with complications that would not be 
compensable if separately evaluated.   


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.119, Part 4, including Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in June 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Increased Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  Although the present level of disability 
is of primary concern, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 40 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides, in pertinent part, for a 100 percent evaluation when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  A 60 percent evaluation requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 40 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119 (2009).  

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, 
Note (1) (2009).  In this regard, it should be noted that the 
Veteran has been assigned separate evaluations for peripheral 
neuropathy of the upper extremities and hypothyroid condition, 
erectile dysfunction, and bilateral cataracts as secondary to the 
service-connected diabetes mellitus.  He has also been awarded 
special monthly compensation based on account of loss of use of a 
creative organ secondary to diabetes mellitus.  As the additional 
disabilities are not in appellate status, consideration of any 
signs or symptoms associated with these disabilities will not be 
considered in this appeal.  

The Board has reviewed all the evidence of record, including the 
numerous VA and private treatment records and finds that the 
current evaluation of 40 percent under DC 7913 accurately 
reflects the extent of the Veteran's disability, and that a 
higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 60 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and regulation of activity 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

In this case, the evidence of record showed that the Veteran's 
diabetes mellitus is controlled with insulin and restricted diet 
when he is compliant with this regimen.   However, the records 
show that he has been less than vigilant in keeping on a strict 
diet, monitoring his glucose levels, or taking his insulin as 
directed by his healthcare providers.  (See VA outpatient notes, 
dated in November 2003, May 2005, and September 2009).  When the 
Veteran is compliant, the records show no hypoglycemic episodes 
or any other associated problems.  

Although the Veteran was hospitalized for diabetic ketoacidosis 
at a private hospital in February 2009, the records showed that 
he had, on his own initiative, stopped eating and taking his 
insulin for several days in an attempt to lose weight.  The 
assessment included DKA (diabetic ketoacidosis) due to medical 
noncompliance.  Parenthetically, the Board notes that the 
examiner also indicated that the Veteran was on an unusual 
insulin regimen which he designed and that he changed his dosage 
of insulin frequently.  In any event, the Veteran's symptoms 
improved quickly when he was put on an IV insulin drip, and was 
subsequently started on his regular insulin mix.  

Additionally, the evidentiary record includes two statements from 
his VA treating physician, dated in August 2007 and September 
2009, that the Veteran's diabetes was managed by insulin, 
restricted diet, and regulation of activities.  

In this case, the evidence shows that the Veteran's only 
hospitalization for his diabetes at any time since he was 
diagnosed with the disease was due to his noncompliance with his 
medical regimen.  While it is unlikely that the Veteran's 
noncompliance with his medical regimen was to obtain a higher 
evaluation, to grant a higher rating based on the manifestations 
produced by the failure to adhere to the pertinent medical 
regimen is not consistent with the rating schedule.  The 
diagnostic code at issue sets out a successive increase in 
compensation based upon successively increasing medical 
requirements necessary to control the disability, together with 
increasingly serious manifestations.  This presupposes compliance 
with the conditions set out in the preceding criteria, and 
cooperation with medical care providers to achieve the desired 
effect of the treatment prescribed.  Thus, since the evidence 
shows a hospitalization was required only when the Veteran was 
non-compliant with his medical regimen and fails to otherwise 
show the presence of any of the criteria necessary for the next 
higher rating, the Board concludes that the evidence in this case 
does not show that the Veteran's diabetes mellitus is productive 
of episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider as contemplated by the rating schedule.  
Therefore, a higher schedular evaluation is not warranted.  

Finally, if an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration of 
a higher evaluation on an "extra-schedular" basis will be 
considered.  38 C.F.R. § 3.321(b)(1).  

In this regard, there is no credible evidence that the 
manifestations of the Veteran's diabetes are unusual or 
exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  Other 
than the single episode of diabetic ketoacidosis in February 
2009, the Veteran has not required any periods of hospitalization 
for his diabetes, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disability.  In this case, the manifestations of the Veteran's 
diabetes are consistent with the schedular criteria, and there is 
no objective evidence that the manifestations of his disability 
are unusual or exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's diabetes mellitus in excess of that 
contemplated by the 40 percent evaluation assigned.  Therefore, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

In light of the discussion above, the Board finds that the 40 
percent evaluation assigned for the Veteran's diabetes mellitus 
accurately depicts the severity of the condition for the entirety 
of the rating period on appeal, and there is no basis for higher 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

ORDER

An increased evaluation for diabetes mellitus is denied.  


REMAND

The Veteran contends that his current cervical spine, shoulder 
and arm problems are related to his service-connected diabetes 
mellitus.  Specifically, the Veteran alleges that the cervical 
diskectomy with fusion at C5-6 that he underwent in 1994, did not 
heel completely due to his diabetes and that his current neck, 
shoulder, and arm pain are the result of the incomplete fusion.  

The evidence shows that the Veteran was treated by various 
private doctors for right arm pain radiating from his shoulder to 
his hand beginning in September 1991.  An MRI in September 1993 
revealed degenerative changes with spinal canal stenosis and cord 
compression at multiple levels of the cervical spine with 
possible edema or myelomalacia at C5-6.  The Veteran underwent 
anterior cervical diskectomy and fusion at C5-6 for an extremely 
large herniated disc in August 1994.  A private report, dated in 
November 1994, indicated that the Veteran's symptoms had not 
improved since his surgery and that he may have some permanent 
dysfunction because he delayed having the surgery.  In a letter 
dated in May 1995, the same physician indicated that the Veteran 
would probably required repeat anterior cervical diskectomy at 
C5-6.  However, it is not clear from the current evidence of 
record whether a second surgery was performed.  A VA MRI of the 
cervical spine in March 2006, revealed multi-level degenerative 
changes throughout the cervical spine with multiple areas of cord 
impingement, possible compressive myelopathy with incomplete bony 
fusion at C5-6.  

The evidentiary record includes letters from three private 
physicians to the effect that the Veteran's incomplete fusion of 
the cervical spine may have been due to the fact that he is an 
insulin dependent diabetic.  One physician also opined that the 
Veteran's diabetic condition was related to his cervical 
spondylosis.  Another physician suggested that it was possible 
that low grade inflammation that is associated with elevated 
glucose and diabetes may contribute to further disc degeneration 
of the spine.  However, none of the physicians offered any 
discussion or analysis as to the basis for their opinions.  

In this case, the etiology of the Veteran's neck and bilateral 
shoulder and arm pain is not entirely clear.  That is, while the 
three private physician's indicated that his incomplete fusion at 
C5-6 was due, in some degree, to diabetes, they did not comment 
on whether the incomplete fusion was the cause of the Veteran's 
current complaints or an aggravating factor.  The record showed 
that the Veteran had the same signs and symptoms when he was 
first diagnosed with a herniated disc at C6 in 1991, just a few 
months after he was first diagnosed with diabetes.  The record 
also shows degenerative disc disease at multiple levels of the 
cervical spine and degenerative changes and bursitis of the left 
shoulder with extra-articular biceps tenosynovitis.  Given the 
medical complexity of the Veteran's disability and the lack of a 
clear explanation as to the etiology of his current medical 
problems, the Board finds that additional development is 
necessary.  

As the Veteran has never been examined by VA to determine the 
nature and relationship, if any, between his service-connected 
diabetes mellitus and his current neck and bilateral shoulder and 
arm problems, a VA examination should be undertaken.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his cervical spine disability 
with neck, shoulder and arm pain.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  With supporting rationale, the 
examiner should provide a response to the 
following: 

a)  What is the nature and etiology of 
the Veteran's neck and bilateral 
shoulder and arm pain?  Specifically, 
are the Veteran's complaints 
manifestations of a single entity, 
i.e., incomplete fusion of C5-6, or 
separate and distinct disabilities?  

b)  If his symptoms are due to 
incomplete fusion at C5-6, is it at 
least as likely as not that the 
incomplete fusion was due to or 
aggravated by the Veteran's insulin 
dependent diabetes?  

c)  If it is determined that the 
Veteran's diabetes aggravated or 
caused the incomplete fusion, the 
examiner should identify the baseline 
level of severity of symptoms prior to 
the surgery in August 1994, and the 
level of severity of symptoms 
subsequent to the surgery due to 
incomplete fusion.  

d)  Is it at least as likely as not 
that the Veteran's degenerative 
disease of the cervical spine is due 
to or aggravated by the service-
connected diabetes?  

If the examiner is only able to theorize or 
speculate as to the relationship, if any, 
between the Veteran's current neck and 
bilateral shoulder and arm pain and his 
service-connected diabetes, this should be 
so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

2.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  This should 
include consideration of whether any 
identified neck or bilateral shoulder and 
arm disability is proximately due to or the 
result of, or aggravated by the service-
connected diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


